Tompkins Financial Corporation 8-K Exhibit 10.1 Summary of Compensation Arrangements for Named Executive Officers of Tompkins Financial Corporation The three major components of the Company’s executive officer compensation are (i) base salary, (ii) annual bonus and (iii) long-term, equity based incentive awards.Following is a description of the compensation arrangements that were approved at the January 24, 2013, meeting of the Company’s Board of Directors, upon recommendation of the Compensation Committee for the Company’s Named Executive Officers, which officers were determined by reference to the Company's Joint Proxy Statement/Prospectus on Amendment No. 1 to Form S-4, filed May 16, 2012. Annual Bonus Upon recommendation of the Compensation Committee, the Board of Directors approved on January 24, 2013, the following cash award bonus payments for performance in fiscal 2012: Stephen S. Romaine $ James W. Fulmer $ Francis M. Fetsko $ Gerald J. Klein, Jr $ Gregory J. Hartz $ The foregoing bonuses will be paid during the first quarter of fiscal 2013.The Compensation Committee considers a number of quantitative and qualitative performance factors to evaluate the performance of its Named Executive Officers.These performance factors include, but are not limited to: (i) achievement of individual goals; (ii) contribution to business unit results; and (iii) contribution to corporate results measured by (a) the Company's net income as compared to the Company's internal targets, (b) increases in earnings per share of the Company's common stock for the latest 12 months,(c) the Company's return on assets, as ranked in the Federal Reserve Bank Holding Company Performance Report (Peer Group Percentile), (d) increases in the Company's stock price over 12 months, and (e) the Company's return on equity, as ranked in the Federal Reserve Bank Holding Company Performance Report (Peer Group percentile).
